DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1:  The final limitation of the claim indicates that the cover includes a camera mounting portion for mounting a camera thereto.  Using “a camera” instead of “the camera” makes it unclear whether the camera referenced is intended to be the same camera mentioned in the preamble or refers to the ability to mount an additional camera.  Changing the claim limitation to read “the camera” would address this indefiniteness.  
Claims 2-10 depend from claim 1 and inherit this indefiniteness.  Claim 11 in contrast does not claim that a camera is a part of the claimed apparatus (merely that the apparatus is “for mounting” a camera), and does not raise the same issue.  For the 

With regard to claims 2 and 12:  Claims 2 and 12 indicates that the bracket includes “a camera mounting portion”, but claims 1 and 11 already recite the presence of “a camera mounting portion”, making it unclear whether the camera mounting portion referred to in claims 2 and 12 is the same camera mounting portion or an additional camera mounting portion. Changing the claim to read “wherein the camera mounting portion is substantially perpendicular…” would address this indefiniteness and appears to be consistent with the example embodiment discussed in the specification and drawings. 
Claims 3-10 and 13-19 depend from claims 2 and 12 and inherit this indefiniteness.  For the purpose of examination with regard to the prior art the claims are being interpreted as though the claims indicated that the camera mounting portion which is perpendicular to the first mounting portion is the same camera mounting portion discussed in claims 1 and 10.

With regard to claims 7 and 17: The claims state that the cover comprises a first portion for covering the first mounting portion of the bracket and a second portion configured to cover “the camera mounting portion of the bracket”, but the camera mounting portion as defined in claims 1 and 11 is formed in the cover, not the bracket.
Claims 8-9 and 18-19 depend from claims 7 and 17 and inherit this indefiniteness. For the purpose of examination with regard to the prior art the claim is being interpreted as the second portion of the cover (which is first claimed in claims 4 and 14) being configured to cover the camera mounting portion of the cover.

Claim Interpretation
With regard to claims 18-19: The claims are directed to the camera mount for attachment of a camera, not the combination of the camera mount and a camera (as in claims 8-9), and as such the claim limitations relating to the mechanism of mounting the camera and the structure of the camera are functional limitations that only limit the claims to the degree that the claimed camera structures would affect the structure of the camera mount.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steve (Networkcameratech.com article demonstrating the PFB203W wall mount bracket at https://networkcameratech.com/dahua-pfb203w-wall-mount-bracket/ and associated images, dated 06/27/2017).
With regard to claims 1 and 11: Steve discloses a camera and a camera mount (camera is a Dahua IPC-HDW5231R-Z turret camera, camera mount is a Dahua PFB203W Wall Mount Bracket), comprising: a bracket configured to be mounted to a first surface at a first mounting position (the steel base, shown attached to a wooden member in Image 3) and a cover configured to cover a portion of the bracket (the rest of the wall mount bracket which attaches to the steel base and covers the steel base when attached as can be seen in Image 1), wherein the cover includes a camera mounting portion for mounting the camera thereto (as seen in Image 2 and Image 4 the cover has a plurality of threaded holes into which screws are inserted to fix the camera and associated camera support structure to the cover).
With regard to claims 2 and 12: The camera mounting portion of Steve is shown as being substantially perpendicular to the first mounting portion of the bracket, and Steve discloses that the first mounting portion includes mounting provisions for mounting the bracket to the first surface (the bracket includes a plurality of holes into which screws are inserted to attach the bracket to the surface).
With regard to claims 3 and 13: Steve discloses that the camera mounting portion further comprises camera mounting provisions for mounting a camera thereto 
With regard to claims 4 and 14:  Steve discloses that the camera mounting portion is configured to receive fasteners (machine screws) passed through a series of openings (threaded holes for the screws) in a second portion of the cover (the second portion being the surface which protrudes outward from the first surface when the mount is assembled, in which the camera mounting portion is formed.
With regard to claims 5-6 and 15-16:  Steve discloses that the first mounting portion includes a bracket cable route opening and wherein the cover includes a cover cable route opening (the bracket has a hole in the center of the bracket as best seen in Image 3 and the cover includes a hole in the center of the camera mounting portion as best seen in Image 4), the cover being configured to mount to the bracket and define a chamber therebetween such that the chamber defines a conduit connecting the bracket cable route opening and the cover cable route opening (see the “Attach the camera to the bracket” section which describes routing a camera cable from the cover cable route opening, through a conduit formed in the body of the mounted cover, and out of the bracket cable route opening).
With regard to claims 7 and 17:  Steve discloses that the cover includes a first portion for covering the first mounting portion of the bracket (the portion of the cover in which the bracket is held when the system is assembled s shown in Image 1), that the second portion of the cover is configured to cover the camera mounting portion of the bracket (when assembled, the upper surface of the perpendicular arm of the cover 
With regard to claims 8 and 18: When the cover is mounted to the bracket the camera mounting provisions align with the series of opening in the second portion of the cover (the holes in the cover are aligned with the threaded portions within the cover, and also aligned with the opening of the camera mounting portion), and the camera is mounted to the mounting bracket by passing a series of threaded fasteners through the series of openings to engage with the camera mounting provisions (machine screws are passed through the openings and engage with the threaded portions, fixing the camera is place on the cover and thereby fixing the camera in place relative to the bracket as the cover is secured to the bracket when the cover is mounted to the bracket as shown in Image 1).

Claims 9-10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steve, evidenced by the Dahua IPC-HDW5231R-Z Camera Review (Networkcameratech.com article at https://networkcameratech.com/dahua-ipc-hdw5231r-z-review/, dated 06/21/2017, hereafter “the review”) which is incorporated by reference and link in the disclosure of Steve (see the “Attach the camera to the bracket” section of Steve, which includes a link to the review when discussing the camera).
With regard to claims 9 and 19: the camera disclosed in Steve includes a camera body (the ball shaped portion, best seen in Image 4) and an angular adjustment bracket (the mounting ring, shown assembled to the arm in Image 4 and noted as “the base” in 
With regard to claim 10: The angular adjustment bracket is configured to pivotally mount the camera body to the camera mount, and allow the camera to rotate about 20 degrees with relation to the camera mount (the angular adjustment bracket is noted in the review as allowing adjustment of the camera to point in any direction with tilt adjustment ranging from 0° to 78° which indicates that the angular adjustment bracket is configured to allow pointing of the camera in any angle within the range, including angles which are “about 20 degrees” as claimed).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Loew et al (US Patent 10,844,997 B1) discloses a mounting arrangement for a camera which has the bracket covered with a cover member in Figures 1-7.  Perez et al (US Patent 6,015,123) discloses a mounting system for a camera which includes a wall-attached bracket over which a covering member with .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEON W RHODES, JR/Examiner, Art Unit 2852